Citation Nr: 1508232	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  13-08 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a right hand disability.

2.  Entitlement to service connection for a lumbosacral disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in April 2012; a statement of the case was issued in November 2012; and a substantive appeal was received in January 2013.   

The Veteran presented testimony at a Board hearing in March 2013.  A transcript of the hearing is associated with the Veteran's claims folder. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the Veteran's March 2013 Board hearing, he testified that he injured his right hand a number of times, including once when he fell down a ladder and hit his wrist.  He stated that he never received treatment for it.  He reported it to a corpsman, but was just given aspirin.  He stated that it has bothered him intermittently since service, but that he has only recently sought treatment because his hand keeps falling asleep.  The Veteran also recalled an incident in which his hand got "wedged on a patch panel" and he was thrown against it (Transcript, pgs. 2-7).    

With regard to the Veteran's back, he testified that a rectifier (used in UHF communications) threw him 6-8 feet in the air and up against a patch panel.  He stated that his heart stopped and he stopped breathing because he was so scared. He also stated that his hand was very sore afterwards.  When he went to sick bay and was given aspirin; he had no other treatment (Transcript, pgs. 7-9).

In the Veteran's April 2012 notice of disagreement, he pointed out that he has been awarded the Combat Action Ribbon, and that pursuant to U.S.C. § 1154(b), the VA may accept lay or other evidence of a disease or injury (if consistent with the circumstances, conditions, or hardships of such service), notwithstanding the fact that there is no record of such an injury.

The Veteran submitted personnel records that reflect that he was stationed aboard the U.S.S. Leonard F. Mason beginning in August 1972.  Unofficial history records of the ship confirm participation in combat.

The Board finds that the lay testimony provided by the Veteran at least gives rise to the possibility that he suffered injuries to his right hand and lumbosacral spine during service.  In affording him the benefit of the doubt, the Board finds that a VA examination is warranted to determine the nature of the disabilities and whether they began during or are causally related to service.  

The Veteran also testified that he has been receiving treatment from a private chiropractor and that the records are not in the claims file.  The record was held open for 30 days but he did not provide the records in that time.  The Board finds that the Veteran should be afforded another opportunity to obtain those records or provide the VA with the authority to obtain them.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided authorization and consent forms so that the RO can obtain records from the Veteran's private chiropractor.  

2.  The Veteran should be afforded a VA examination for the purpose of determining the nature and etiology of the any right hand and low back disabilities present.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that all identified right hand and/or back disabilities began during or are causally related to service.

The examiner should note that although there is no record of in-service injuries, the Veteran was awarded the Combat Action Ribbon and that his lay testimony as to in-service injuries as described at the March 2013 hearing (and summarized in the first paragraph of this remand) are accepted as consistent with the circumstances of his service.  

 3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




